11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Multi-County Coalition,                  * From the 345th District
                                           Court of Travis County,
                                           Trial Court No. D-1-GN-11-000815

Vs. No. 11-12-00108-CV                    * October 24, 2013

Texas Commission on Environ-              * Per Curiam Memorandum Opinion
mental Quality and Tenaska                 (Panel consists of: Wright, C.J.,
Trailblazer Partners, LLC,                 McCall, J., and Willson, J.)

     This court has considered Texas Commission on Environmental Quality’s
motion to dismiss this appeal as moot and concludes that the motion should be
granted. Therefore, in accordance with this court’s opinion, the order of the trial
court is vacated, and the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.